[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-11308               MARCH 14, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                                D.C. Docket No. 1:10-cv-23884-FAM

WAADEW AYSISAYH,

lllllllllllllllllllllllllllllllllllllll                          lPlaintiff – Appellant,

                                               versus

WARD,
a.k.a. Officer Sergeant,
a.k.a. Officer Ward,
SHAWN LAJENES,
a.k.a. Officer Sergeant,
a.k.a. Officer Shawn,
MICHELLE VEGA,
Officer Sergeant,
WILSON,
a.k.a. Officer Sergeant,
a.k.a. Officer Wilson,
SEVERSON, Assistant Warden of Programs, Officer,
et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants – Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 14, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Waadew Aysisayh, a Florida state prisoner proceeding pro se, appeals the

district court’s dismissal of his complaint. Because, after carefully reading

Aysisayh’s brief, we are unable to find that he has made any argument that one of

the two independent bases for that dismissal was incorrect, we affirm.

      We liberally construe pro se briefs and the arguments contained in them.

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). But we nonetheless

require pro se litigants to comply with procedural rules. Moton v. Cowart, 631
F.3d 1337, 1341 n.2 (11th Cir. 2011). And, despite the leniency we afford them,

we are not permitted to serve as de facto counsel for pro se litigants. GJR Invs.,

Inc. v. Cnty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part

on other grounds as recognized in Randall v. Scott, 610 F.3d 701, 709 (11th Cir.

2010). Thus, we will deem abandoned arguments that a pro se litigant does not

address. Timson, 518 F.3d at 874.

                                          2
      Finding that Aysisayh’s initial complaint was so “confusing and unclear”

that it was “impossible to tell why each separate defendant [was] being sued,” the

magistrate judge to whom his case was referred ordered Aysisayh to file an

amended complaint that complied with Federal Rules of Civil Procedure 8(a) and

10(b). Specifically, the magistrate judge’s order told Aysisayh that his complaint

must provide “a short and plain statement of [his] claim[s]” and must divide each

claim into separate paragraphs. After receiving Aysisayh’s amended complaint,

the magistrate judge recommended that his case be dismissed for two independent

reasons. First, because the amended complaint “suffer[ed] from the same

deficiencies as the initial complaint,” the magistrate judge recommended that it be

dismissed because Aysisayh had not complied with the previous order. Second,

the magistrate judge found that Aysisayh’s complaint failed to state a claim upon

which relief could be granted, and so in the alternative was due to be dismissed

under 28 U.S.C. § 1915(e)(2)(B)(ii). As best we can tell, Aysisayh did not

challenge the first independent reason for dismissing his complaint in his

objections to the magistrate judge’s report and recommendation. After review, the

district court adopted the report and recommendation and dismissed Aysisayh’s

complaint for the reasons that the magistrate judge had stated.

      We have carefully and thoroughly examined Aysisayh’s brief on appeal.

                                         3
Even reading it liberally, however, we are unable to find within Aysisayh’s brief

even a single mention of the first ground upon which the district court dismissed

his amended complaint, namely that it still did not comply with Rules 8 and 10

despite the magistrate judge’s order that it do so. Nowhere in his brief does

Aysisayh refer to that alternative reason for dismissing his complaint, much less

address why he believes it was incorrect. There is simply nothing in Aysisayh’s

brief on appeal that we could construe as a challenge to the district court’s

determination that his complaint should be dismissed because it did not comply

with the Federal Rules and the magistrate judge’s order without effectively

becoming Aysisayh’s counsel. And that is a role we may not take. Therefore, on

this independent ground for dismissal, which Aysisayh has abandoned, we affirm

the district court’s order dismissing the complaint.

      AFFIRMED.




                                          4